PER CURIAM.
In this direct criminal appeal, although appellant raises a number of issues, we conclude that only one merits discussion. Appellant challenges his convictions for both carjacking with a firearm and use of a firearm during the commission of a felony as a violation of double jeopardy because both were predicated upon the same episode. We agree. Accordingly, we reverse appellant’s conviction for use of a firearm during the commission of a felony, and remand with directions that the trial court vacate that conviction. See, e.g., M.P. v. State, 682 So.2d 79 (Fla.1996); State v. Brown, 633 So.2d 1059 (Fla.1994); Cleveland v. State, 587 So.2d 1145 (Fla.1991). In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.